            Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


                                           )
BRIAN FLANNERY,                            )
                                           )       Civil Action No. ___________
                Plaintiff,                 )
                                           )
                v.                         )
                                           )
INTERNATIONAL BUSINESS                     )
MACHINES CORP.                             )
                                           )
                Defendant.                 )
                                           )

                                        COMPLAINT

       1.       Plaintiff Brian Flannery worked for Defendant International Business

Machines Corporation (hereinafter “IBM”). He previously opted in to a collective action,

Rusis et al. v. International Business Machines Corp., C.A. No. 18-cv-08434 (S.D.N.Y.),

that alleged that IBM discriminated against older workers in violation of the Age

Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et seq., in

connection with the termination of their employment. By opting in to that collective

action, his claim was timely under the ADEA, pursuant to the single filing, or

“piggybacking”, rule that allows plaintiffs in discrimination cases to refer to earlier

classwide administrative charges of discrimination for statute of limitations purposes.

However, Plaintiff signed an arbitration agreement with IBM, and IBM has taken the

position that its arbitration agreement does not allow for the “piggybacking” rule, which

IBM contends would preclude Plaintiff from pursuing his claim under the ADEA in

arbitration. IBM’s arbitration agreement also contains a confidentiality clause, which




                                               1
            Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 2 of 10




IBM has sought to enforce strictly, which would undermine the ability of employees,

such as Plaintiff here, from enforcing their rights under anti-discrimination statutes.

       2.       Plaintiff thus seeks a declaration in this action that these provisions of

IBM’s arbitration agreement are unenforceable. This action is brought pursuant to the

federal Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.

II.    PARTIES

       3.       Plaintiff resides in Andover, Massachusetts. Plaintiff was formerly

employed by IBM and has attempted to bring a claim of age discrimination against IBM

under the ADEA.

       4.       Defendant International Business Machines Corp. is a New York

corporation with its principal place of business in Armonk, New York. IBM is a

multinational technology company that offers services and goods ranging from

computing, cloud platforms, advanced analytics tools, and others.

III.   JURISDICTION AND VENUE

       5.       This Court has general federal question jurisdiction over this matter

pursuant to 28 U.S.C. § 1331, because Plaintiff has brought a claim pursuant to the

Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201-02. An actual controversy exists

between the parties within the meaning of 28 U.S.C. § 2202 that is of sufficient

immediacy and reality to warrant declaratory relief. This action concerns whether

Plaintiff may arbitrate a federal claim under the ADEA and whether certain provisions of

Defendant’s arbitration provision are enforceable. Jurisdiction is therefore proper under

28 U.S.C. § 1331.




                                               2
            Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 3 of 10




       6.       The Southern District of New York is the proper venue for this action

pursuant to 28 U.S.C. § 1391(b)(1) because IBM’s principal place of business is in

Armonk, New York.

IV.    STATEMENT OF FACTS

       7.       Plaintiff worked for IBM for approximately 19 years until his layoff in 2017

at the age of 59. He worked for IBM as an Alliance Manager.

       8.       Plaintiff contends that he fell victim to a years-long companywide

discriminatory scheme implemented by IBM’s top management to build a younger

workforce, by reducing its population of older workers in order to make room for the

hiring of younger workers.

       9.       This discriminatory scheme is detailed in the Second Amended Complaint

in the matter of Rusis et al. v. International Business Machines Corp., C.A. No. 18-cv-

08434 (S.D.N.Y.) (Dkt. 179), a class and collective action pending in this district,

brought under the Age Discrimination in Employment Act (“ADEA”), as amended, 29

U.S.C. § 621 et seq. Briefly stated, in Rusis, the plaintiffs allege that IBM has pushed

out thousands of older workers over a several year period, while hiring younger workers

(which the company often refers to as “Early Professional Hires” or “New Collar”

workers), in order to better compete with newer technology companies, such as Google,

Facebook, Amazon, and others.

       10.      Indeed, IBM has been investigated for age discrimination by the Equal

Employment Opportunity Commission (“EEOC”). Following a multi-year investigation,

on August 31, 2020, the EEOC issued a classwide determination in which it found

reasonable cause to believe that IBM discriminated against older employees during the



                                               3
         Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 4 of 10




period 2013 to 2018. In its determination letter, the EEOC noted that it had uncovered

“top-down messaging from IBM’s highest ranks directing managers to engage in an

aggressive approach to significantly reduce the headcount of older workers to make

room for Early Professional Hires.” The EEOC revealed that it had analyzed data from

across the company and that it was primarily older workers (more than 85%) who were

in the total potential pool of those employees considered for layoff. The EEOC stated in

its determination letter that its conclusion was supported by dozens of interviews it had

conducted across the company, as well as analysis of data, and it rejected IBM’s

attempt to justify and defend the layoffs of the 58 charging parties, whose claims had

been consolidated for investigation, through individualized explanations.

       11.    When it laid off employees, IBM avoided providing disclosures of the ages

of employees who had been laid off and those not laid off (and other related

information), as required by the Older Workers’ Benefits Protections Act (“OWBPA”), 29

U.S.C. § 626(f)(1)(H), by not including a waiver of ADEA claims in the release that it

asked the employees to sign. Instead, it offered the employees subject to layoff a very

modest severance payment in exchange for a waiver of almost all legal claims, other

than a claim under the ADEA. The agreement provided, however, that if the employee

chose to pursue a claim under the ADEA, it would need to be in individual arbitration.

       12.    Plaintiff signed this arbitration agreement.

       13.    The arbitration agreement includes a provision that states: “To initiate

arbitration, you must submit a written demand for arbitration to the IBM Arbitration

Coordinator no later than the expiration of the statute of limitations (deadline for filing)

that the law prescribes for the claim that you are making or, if the claim is one which



                                              4
          Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 5 of 10




must first be brought before a government agency, no later than the deadline for the

filing of such a claim. If the demand for arbitration is not timely submitted, the claim shall

be deemed waived. The filing of a charge or complaint with a government agency or the

presentation of a concern through the IBM Open Door Program shall not substitute for

or extend the time for submitting a demand for arbitration.”

       14.       The arbitration agreement also states: “Any issue concerning the validity

or enforceability of this Agreement . . . shall be decided only by a court of competent

jurisdiction.”

       15.       Plaintiff contends that, to the extent the provision waives the

“piggybacking” rule (as IBM has argued), such a waiver is an improper waiver of

substantive rights and is thus unenforceable. However, as IBM itself has argued,

pursuant to the provision cited in paragraph 14 above, only a court could declare this

provision unenforceable.

       16.       Because the arbitration agreement delegates questions of validity or

enforceability of its terms to a court rather than an arbitrator, Plaintiff opted in to the

Rusis matter in order to challenge the enforceability of the provision described in

paragraph 13 above, which IBM contends prevents Plaintiff from pursuing a claim of

discrimination under the ADEA. 1

       17.       The Rusis court held, however, that it could not address the validity of this

provision, in that case, with respect to Plaintiff (and others who argued that the provision

is unenforceable) because IBM’s agreement prohibits the employees from joining a



1      Plaintiff’s age discrimination claim would have been timely, had he been
permitted to participate in the Rusis action, under the piggybacking doctrine.

                                                5
         Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 6 of 10




class or collective action. The court made clear that any such challenge must be made

on an individual basis. (Rusis Dkt. 156 at pp. 8-15.) Plaintiff was thereafter dismissed

from the Rusis matter. (Rusis Dkt. 165.)

       18.    Plaintiff therefore challenges here, in this individual action, the provision of

IBM’s arbitration agreement quoted in paragraph 13, as unenforceable.

       19.    Pursuant to the ADEA, individuals are required to file a charge with the

EEOC within 300 days of the date of the alleged wrongful act (or within 180 days in non-

deferral jurisdictions). 42 U.S.C. § 2000e-5(e)(1); 29 U.S.C. §§ 626(d), 633(b).

       20.    However, under the single filing rule, also referred to as the “piggybacking”

doctrine, individuals may pursue discrimination claims even if they did not timely file

their own administrative charge of discrimination at the EEOC. See Tolliver v. Xerox

Corp., 918 F.2d 1052, 1057-59 (2d Cir. 1990); see also Holowecki v. Federal Exp.

Corp., 440 F.3d 558, 565-70 (2d Cir. 2006). All that is required for “piggybacking” is that

the earlier filed charge of discrimination is similar to the discrimination claim that the

individual wants to pursue. See Tolliver, 918 F.2d at 1057-59. The single filing rule is

thus a part of the statute of limitations law for ADEA claims.

       21.    Although Plaintiff would be timely to bring his age discrimination claim in

court under the single filing rule by virtue of piggybacking onto similar charges timely

filed at the EEOC (as Plaintiff attempted to do by opting in to the Rusis case), see

Tolliver, 918 F.2d at 1057-59; Holowecki, 44 F.3d at 565-70, IBM’s arbitration

agreement purports to render Plaintiff’s ADEA claim untimely if he were to file it in

arbitration, in that it states that “[t]he filing of a charge or complaint with a government

agency or the presentation of a concern through the IBM Open Door Program shall not



                                              6
         Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 7 of 10




substitute for or extend the time for submitting a demand for arbitration.” Thus, IBM’s

enforcement of this provision would effectively waive Plaintiff’s right to rely on the single

filing rule and thus significantly truncates Plaintiff’s ADEA limitations period.

       22.    Courts do not permit employers to truncate the limitations periods of

ADEA claims by contract because the ADEA limitations period is a substantive, non-

waivable right. 2 See Thompson v. Fresh Products, LLC, 985 F.3d 509, 519-20 (6th Cir.

2021). The EEOC has also taken the position that ADEA limitations periods cannot be

abridged by contract. See Thompson, EEOC Brief, 2020 WL 1160190, at *19-25

(S.D.N.Y. March 2, 2020).

       23.    Moreover, the law is clear that arbitration is a viable alternative to court

only where employees can pursue the same claims they could pursue in court; the law

is also clear that employees cannot be required to give up substantive rights if they

proceed with their claims in arbitration, rather than in court. See Gilmer v.

Interstate/Johnson Lane Corp., 500 U.S. 20, 28 (1991) (“the prospective litigant [must

be able to] effectively . . . vindicate his or her statutory cause of action in the [specific]

arbitral forum”).

       24.    IBM’s arbitration agreement also includes a confidentiality provision. IBM

has aggressively used this confidentiality provision in order to attempt to block

employees who are pursuing their claims in arbitration from using information and

rulings obtained in cases by other employees pursuing similar claims, which also


2      As noted above (paragraph 11), Plaintiff cannot be deemed to have waived his
rights under the ADEA because IBM did not provide the disclosures regarding the ages
of employees who were laid off and were not laid off, as required by the OWBPA. See
Oubre v. Entergy Operations, Inc., 522 U.S. 422, 426-27 (1998).

                                               7
         Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 8 of 10




challenge the same general practice IBM has engaged in to build a younger workforce

by forcing out many older employees.

       25.      This confidentiality provision is unconscionable and unenforceable

because it unduly hinders employees, such as Plaintiff, from advancing their claims

under the ADEA, particularly in such a case that relies heavily on pattern and practice

evidence. Numerous courts have limited the operation of confidentiality provisions in

arbitration as “secrecy provisions of the arbitration agreements [that] both affect the

outcomes of individual arbitrations and clearly favor Defendants.” Schnuerle v. Insights

Communications Co., 376 S.W.3d 561, 579 (Ky. 2012) (quoting Acorn v. Household

Intern., Inc., 211 F. Supp. 2d 1160, 1173 (N.D. Cal. 2002)). Courts have stricken

confidentiality provisions in arbitration agreements since they give the defendant an

“obvious informational advantage.” Larsen v. Citibank FSB, 871 F.3d 1295, 1319 (11th

Cir. 2017). 3


3        See also McKee v. AT&T Corp., 164 Wash.2d 372, 398 (2008) (striking a
confidentiality provision where the arbitration claimants “are prevented from sharing
discovery, fact patterns, or even work product, such as briefing, forcing them to reinvent
the wheel in each and every claim, no matter how similar.”); Kinkel v. Cingular Wireless
LLC, 223 Ill. 2d 1, 42 (Ill. 2006) (finding that confidentiality provisions may be
unconscionable when coupled with class action waivers, because such provisions
prevent “the claimant [and] her attorney [from] shar[ing] [] information with other
potential claimants.”); Zuver v. Airtouch Communications, Inc., 153 Wn.2d 293, 299
(Wash. 2004) (finding an arbitration confidentiality provision unconscionable and
unenforceable, concluding that “[a]s written, the provision hampers an employee’s
ability to prove a pattern of discrimination or to take advantage of findings in past
arbitrations”; “keeping past findings secret undermines an employee's confidence in the
fairness and honesty of the arbitration process, and thus potentially discourages that
employee from pursuing a valid discrimination claim.”); Ting v. AT&T, 319 F.3d 1126,
1152 (9th Cir. 2003) (recognizing that confidentiality provisions in arbitration
agreements hamper ability of claimants to “obtain[] the information needed to build a
case”; DeGraff v. Perkins Coie, 2012 WL 3074982, at *4 (N.D. Cal. July 30 2012)

                                             8
         Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 9 of 10




       26.    In arbitration, Plaintiff will likewise be prevented by IBM’s confidentiality

provision from benefiting from decisions obtained in other similar arbitrations and

sharing discovery with other arbitration claimants who are pursuing this same claim

against IBM. Because of this one-sidedness, Plaintiff will be severely hampered, if not

fully prevented, from obtaining relief under the ADEA in arbitration.



                                          COUNT I

                    Declaratory Judgment Act, 28 U.S.C. §§ 2201-02

       An actual controversy of sufficient immediacy exists between the parties as to

whether certain provisions within IBM’s arbitration agreement, which severely

undermine or extinguish Plaintiff’s ability to pursue a claim under the ADEA, are

enforceable. In particular, Plaintiff seeks a declaratory judgment from this Court that the

timing provision in IBM’s arbitration agreement that purports to waive the single filing, or

“piggybacking”, rule is unenforceable. Plaintiff also seeks a declaratory judgment that

the confidentiality provision in IBM’s arbitration agreement is unenforceable.




(severing confidentiality provision); Bragg v. Linden Research, Inc., 487 F.Supp. 2d 59
(E.D. Pa. 2007) (finding a confidentiality clause within an arbitration agreement to be
unconscionable because it allows a company to “place[] itself in a far superior legal
posture by ensuring that none of its potential opponents have access to precedent” and
“[t]he unavailability of arbitral decisions could also prevent potential plaintiffs from
obtaining the information needed to build a case of intentional misconduct against a
company.”).

                                              9
          Case 1:21-cv-06384-VEC Document 1 Filed 07/27/21 Page 10 of 10




WHEREFORE, Plaintiff requests that this Court enter the following relief:

         1.    Find and declare that the provision of IBM’s arbitration agreement that
         purports to waive the single filing, or “piggybacking”, rule, and under which IBM
         contends that Plaintiff’s claim under the ADEA is untimely, is unenforceable and
         otherwise void.

         2.     Find and declare that the provision of IBM’s arbitration agreement that
         purports to require arbitration proceedings to enforce the ADEA to be fully
         confidential is unenforceable and otherwise void.

         3.    Any other relief to which Plaintiff may be entitled.



                                           Respectfully submitted,
                                           BRIAN FLANNERY,


                                           By his attorneys,
                                           /s/ Shannon Liss-Riordan________________
                                           Shannon Liss-Riordan (NY Bar No. 2971927)
                                           Zachary Rubin (NY Bar No. 5442025)
                                           LICHTEN & LISS-RIORDAN, P.C.
                                           729 Boylston Street, Suite 2000
                                           Boston, MA 02116
                                           (617) 994-5800
                                           Email: sliss@llrlaw.com, zrubin@llrlaw.com


Dated:         July 27, 2021




                                              10
